Opinion bt
Morrison, J.,
This action of ejectment was brought to recover possession of a strip of land eleven feet wide by 250 feet long in Mill Creek township, Erie county, Pa., situate *180just east of the city of Erie, being the land on which the south track of the defendant’s double track street railway was laid in 1899 and which strip has been in the possession of the defendants ever since. The land in dispute was owned by Charles M. Reed, Sr., in his lifetime and the parties to this controversy all claim under him. By writing filed January 26, 1911, it was agreed that the case should be tried before the court without a jury. On December 26, 1911, the court entered a judgment for the defendants for the land in dispute, from which judgment this appeal was taken.
A careful examination of the evidence, findings of fact, conclusions of law, exceptions, opinion of the court below on the exceptions, the assignments of error and the arguments of the able counsel for the respective parties leaves us in no doubt that the case was carefully and well tried and the learned judge below reached a correct conclusion in finding that this action of ejectment cannot be sustained because the defendants’ hold the land in dispute under an irrevocable license authorizing the construction and operation of their street railway thereon and that said railway has been in actual operation on the land in dispute ever since its construction in 1899.
In view of the careful manner in which the case was tried and the correct conclusion reached we do not think it necessary or profitable to review the case at length and discuss the assignments of error separately. The six judges who heard the argument of this appeal agree that the evidence fully sustains the findings of fact and that the latter warrant the conclusions of law and the judgment in favor of the defendants.
The assignments of error are all dismissed and the judgment is affirmed.